Citation Nr: 1007950	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-09 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
paid for the Veteran's private medical treatment on February 
13, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 decision of the Department of 
Veterans Affairs (VA), Medical Center in Gainesville, 
Florida, which denied the Veteran's claim.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg, Florida, 
in December 2009, to present testimony on the issue on 
appeal.  The hearing transcript has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The central issue in this case is whether the Veteran's 
treatment at a private medical facility on February 13, 2008, 
met the requirements for reimbursement. Specifically, this 
case turns on the issues of whether care was provided in a 
medical emergency of such nature that delay would have been 
hazardous to life or health, and whether VA or other Federal 
facilities were readily available.

The Board notes that the Veteran, specifically in his hearing 
testimony of December 2009, seemed to indicate that he felt 
this case turned in part on the question of whether the 
Veteran was service connected for hypertension on February 
13, 2008, the time of his treatment.  Although the Veteran 
was not, the Board notes that this issue is actually 
irrelevant to the question of medical reimbursement, as the 
Veteran was, at the time of treatment, in receipt of benefits 
for a permanent and total disability.  Therefore, the 
remaining relevant questions regarding reimbursement would be 
whether this treatment was for a medical emergency, and 
whether VA facilities were unavailable.  The Board also notes 
that, while the Veteran testified that the closest VA 
facility to him is over a hundred miles away,  there is an 
outpatient treatment facility in his home town of 
Tallahassee. that he may have been able to have been treated 
at.  

Medical determinations, such as determinations of the need 
for, and appropriateness of, specific types of medical care 
and treatment for an individual, are not adjudicative matters 
and are beyond the scope of the Board's jurisdiction.  
Therefore, the Board finds that it must remand this claim in 
order that a medical opinion might be obtained as to whether 
care was provided in a medical emergency of such nature that 
delay would have been hazardous to life or health, and 
whether VA or other Federal facilities were readily 
available.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Have the medical evidence of record pertaining to 
the Veteran's 
February 13, 2008, treatment reviewed by a 
physician to determine whether VA facilities 
were reasonably available, and whether an 
attempt to use them beforehand would have been 
hazardous to life or health. A review of all 
the evidence is required.  A rationale for any 
opinion offered is 
	requested.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
clams file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


